Citation Nr: 0907760	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-28 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from February 1968 to 
March 1970.  Service personnel records in the Veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Action Ribbon.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's application to reopen a previously denied claim of 
entitlement to service connection for PTSD, for failure to 
submit new and material evidence.

In an April 2008 decision, the Board reopened the claim for 
service connection for PTSD and remanded the claim for 
additional development and readjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence indicates that 
the Veteran does not meet the criteria for a diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his petition to reopen a 
claim for entitlement to service connection claim for PTSD in 
October 2003.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in December 
2003 and June 2004.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  In an April 2008 decision, the Board reopened the 
claim for service connection for PTSD.  He was again notified 
of the provisions of the VCAA by the AMC in correspondence 
dated in April and June 2008.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in October 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in April 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
The Veteran has also been provided with multiple VA medical 
examinations and medical opinions to assess the nature and 
etiology of his claimed PTSD disability.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2008).  An 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above.  

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

Factual Background

Service treatment records do not show any complaints, 
treatment, or diagnosis for PTSD or any other mental 
condition.  Service personnel records reflect the Veteran's 
receipt of decorations that are indicative of combat service 
in Vietnam.  

A March 1971 discharge summary from Farview State Hospital 
listed a tentative diagnosis of schizophrenia, chronic 
undifferentiated type of unknown etiology.  While the Veteran 
claimed to have made a satisfactory adjustment while in the 
Marine Corp, it appears clear that he was unable to organize 
or direct his energies in responsible fashion in civil life, 
and he behaved as a very unstable and flighty person. 

A January 1972 discharge summary from Somerset State Hospital 
listed a final diagnosis of psychopathic personality 
disorder, no psychosis.  It was noted that the Veteran was a 
transfer admission from Farview where he had been committed 
after receiving criminal charges for arson.  In a February 
1972 summary of hospitalization from that facility, the 
diagnosis was listed as no mental disorder and the Veteran 
was noted to have chronic, undifferentiated type 
schizophrenia by history.  It was also detailed that the 
Veteran would answer questions to a point, did not exhibit 
psychotic behavior or paranoid thought process, and was not 
psychotic.

In a January 1985 VA Social and Industrial assessment, a 
social service worker indicated that the Veteran appeared to 
be totally dysfunctional both socially and industrially.  It 
was noted that the diagnosis of schizophrenia, chronic, 
undifferentiated provided by a private treatment facility in 
1971 appeared to be credible.  The social service worker 
reported that there was strong evidence to indicate that the 
combat stresses experienced by the Veteran had at least 
accelerated and greatly exacerbated a condition which had 
previously been exhibited in only mild form.  However, it was 
further noted that there was no current evidence that any 
diagnosed mental condition existed before military duty.  

In a February 1985 VA examination report, a VA psychiatrist 
listed an impression of rule out alcohol abuse and rule out 
mixed substance abuse as well as antisocial personality 
disorder.  While the Veteran complained of numerous symptoms 
of PTSD like recollection of reliving events, estrangement 
from others, and sleep difficulties, the psychiatrist 
indicated that the Veteran was unable to give evidence of a 
clear stressor on repeated question.  The Veteran's inability 
to give evidence of stressor coupled with his severe 
agitation and probable intoxication during the examination 
made it difficult to support criteria for that diagnosis.  

In a January 1993, the Veteran underwent a VA PTSD 
examination performed by a VA psychiatrist and a VA 
psychologist.  The examiners that the Veteran had been 
interviewed and a detailed review of the claims file had been 
accomplished.  The diagnosis was dysthymic disorder and 
antisocial personality disorder with paranoid features.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  It was indicated that although the Veteran met the 
criteria for a traumatic stressor, he did not fill the other 
criteria sufficiently for a PTSD diagnosis.  It was further 
noted that his story was inconsistent and that it was not 
possible to use these reports creditably.  While it was 
certain that the Veteran has sadness when he remembered 
experiences in Vietnam, there was no evidence to indicate 
that he had PTSD. 

VA treatment notes dated in 1999 detail that the Veteran 
attended relapse prevention group therapy as well as 
compensated work therapy.  In a June 1999 VA initial 
evaluation, the Veteran complained of depression, low 
frustration tolerance, and sleep disturbance.  A VA 
psychologist listed an impression of alcohol dependence 
(reportedly in remission), rule out adjustment disorder with 
mixed mood, and rule out personality disorder, NOS 
(narcissistic and antisocial traits).  The Veteran was 
referred for an evaluation with a psychiatry resident.  In a 
June 1999 VA initial evaluation, the Veteran complained of 
depression.  He indicated that he had combat experience in 
the war but denied recurrent nightmares, flashbacks, 
hypervigilance, and hyperarousal.  He denied delusions, 
suicidal ideation, and hallucinations.  Mental status 
examination findings were noted as poor eye contact, no 
involuntary movements, normal speech, linear thought process, 
full orientation, good memory and attention, and fair to good 
insight and judgment.  A VA physician co-signed an assessed 
listed as dysthymic disorder, rule out recurrent depression, 
and alcohol abuse.  A Global Assessment of Functioning (GAF) 
score of 60-65 was assigned.  An August 1999 VA individual 
therapy note detailed that the Veteran endorsed some PTSD 
symptomatology such as flashbacks, agoraphobia-like symptoms, 
and hyperarousal.  

In a July 1999 VA mental disorders examination report, a VA 
psychologist indicated that he had conducted an interview the 
Veteran and a detailed review of the claims file.  The VA 
psychologist diagnosed depressive disorder, not otherwise 
specified and alcohol dependence reportedly in remission.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  It was noted in the report that the examiner 
perceived the Veteran to be an unreliable informant.

In VA individual therapy notes dated in March 2003, April 
2003, and June 2003 and each signed by the same physician, 
chronic and severe PTSD was the assessment.  GAF scores of 
45, 45, and 55 were assigned.  VA primary care notes dated in 
March 2003, July 2003, and February 2004 list an assessment 
of PTSD/depression.  In a September 2003 statement, a VA 
physician noted that the Veteran was a patient of his and 
being treated for chronic joint pain and PTSD.   

In a July 2004 VA PTSD examination report, a VA psychologist 
indicated that he had conducted an interview the Veteran and 
a detailed review of the claims file.  The VA psychologist 
diagnosed dysthymic disorder, unrelated to military service, 
secondary to multiple life stressors as well as polysubstance 
dependence in remission and multiple personality disorder 
with antisocial, narcissistic, and borderline features.  A 
Global Assessment of Functioning (GAF) score of 65 was 
assigned.  The psychologist noted that the Veteran did not 
meet diagnostic criteria for PTSD in terms of any stressor 
cited that meets criterion A.  

In a September 2004 Agent Orange Registry examination report, 
the Veteran indicated that he had been treated for depression 
and evaluated for PTSD without being granted a diagnosis.  In 
a November 2004 VA treatment note, a LPN (licensed practical 
nurse) noted that the Veteran's PTSD screen was positive. 

In a March 2005 VA PTSD examination report, a VA psychologist 
indicated that he had conducted an interview the Veteran and 
a detailed review of the claims file.  The examiner noted 
that past interviews with the Veteran, a theme of 
inconsistency and vague reports contradicted the possibility 
of any diagnosis of PTSD.  At no time during the earlier 
evaluations was the Veteran able to delineate any clear 
traumatic stressor, including clear verifiable traumatic 
stressor that met Criterion A (of the PTSD criteria).  The VA 
psychologist diagnosed recurrent and moderate major 
depressive disorder, polysubstance dependence by history and 
in reported remission, and antisocial personality disorder.  
A Global Assessment of Functioning (GAF) score of 55 was 
assigned.  It was noted that while the Veteran appeared to 
give a more coherent and detailed history of his Vietnam 
service during the examination, his report still failed to 
specify a stressor that would meet criterion A for a 
diagnosis of PTSD.  It was further indicated that the Veteran 
reported few symptoms related to PTSD other than intrusive 
recollections.  The psychologist specifically opined that the 
Veteran did not meet the criteria for a diagnosis of PTSD.  
His current impairment was noted to be due to 
characterological problems as well as a chronic history of 
substance dependence.  While the Veteran was noted to meet 
the criteria for depressive disorder, this condition was 
found to be unrelated to military service. 

In an October 2008 VA PTSD examination report, a VA 
psychologist indicated that she had conducted an interview 
the Veteran and a detailed review of the claims file.  The VA 
psychologist diagnosed recurrent, mild major depressive 
disorder (unrelated to military service), alcohol dependence, 
in early full remission (unrelated to military service), and 
personality disorder NOS with antisocial and paranoid traits 
(unrelated to military service).  However, the VA 
psychologist specifically indicated that the Veteran did not 
meet the criteria for a diagnosis of PTSD.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.  
While noting that the Veteran has not experienced a traumatic 
stressor that meets DSM-IV diagnostic criteria for PTSD, the 
psychologist also indicated that the Veteran did not report 
any reexperiencing, avoidance, numbing, or hyperarousal 
symptoms that can be specifically tied to any event in 
service.  

Analysis

In this case, the Board notes that the record does not 
provide a basis for establishing service connection for PTSD.

The Board accepts as credible the Veteran's assertion of 
stressful incidents in service as consistent with his 
established combat service.  See 38 C.F.R. § 1154(b) (West 
2002).  However, service treatment records are negative for a 
diagnosis of PTSD.  The first post service medical evidence 
of any psychiatric symptomatology is dated in March 1971, 
over a year after the Veteran's separation from active 
service. 

The Board is cognizant of the various psychiatric diagnoses 
of record.  Competent medical evidence of record includes 
several diagnoses, including chronic and undifferentiated 
schizophrenia, depressive disorder, dysthymic disorder, 
alcohol dependence, polysubstance dependence, and personality 
disorders.  The Board further notes that assessments of 
chronic and severe PTSD as well as PTSD/depression were 
listed by VA physicians and treatment providers in VA 
treatment records dated in March 2003, April 2003, June 2003, 
July 2003, September 2003 and February 2004.  

However, in this case, the Board notes that these diagnoses 
of PTSD garner little probative weight.  These assessments do 
not provide acceptable diagnosis of PTSD for VA purposes, as 
the records do not discuss how the Veteran's reported 
symptomatology establishes a PTSD diagnosis that comports 
with 38 C.F.R. § 4.125 (2008) and the adopted criteria of the 
DSM-IV with regard to psychiatric disorders.  These treatment 
providers also did not provide a stated rationale for the 
stated PTSD diagnoses, to include identification of the 
evidence relied upon in reaching the conclusions expressed.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  Significantly, these treatment 
providers also did not indicate that any review of the 
Veteran's service records was made before rendering their 
opinions.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis).

However, the Board accords great probative value to the 
February 1985, January 1993, July 1999, July 2004, March 
2005, and October 2008 VA examiner opinions, and finds them 
to be dispositive of the question of whether the Veteran, in 
fact, suffers from PTSD.  Each of these VA medical opinions 
provides consistent and detailed findings to support the 
conclusion that the Veteran does not currently meet the 
criteria necessary for a diagnosis of PTSD.  In addition, the 
March 2005 and October 2008 VA examining psychologists 
provided comprehensive findings after reviewing the extensive 
service and post-service records, interviewing with the 
Veteran, and conducting a thorough mental status evaluation.  
Therefore, the Board finds the March 2005 and October 2008 VA 
medical opinions to be more persuasive than the statements 
made by prior VA physicians or VA treatment providers that 
did not review the Veteran's claims file or provide 
sufficient rationale for their expressed PTSD diagnoses.

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran has PTSD weighs against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

When the preponderance of competent medical evidence 
establishes that the Veteran does not have a particular 
disability--here, PTSD--there can be no valid claim for 
service connection for any such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, because 
the first, essential criterion for establishing service 
connection pursuant to 38 C.F.R. § 3.304(f) is not met, the 
Board need not address whether the remaining regulatory 
requirements--evidence of an in-service stressor and of a 
link between the stressor and the PTSD--are met.

As a final matter, the Board also notes that although the 
Veteran has been diagnosed with various personality 
disorders, personality disorders are not considered diseases 
or injuries for compensation purposes, and, thus, are not 
considered disabilities for which service connection can be 
established.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid regulation).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no competent evidence whatsoever to even suggest 
that such has occurred in this case.  While the Veteran was 
noted to meet the criteria for diagnoses of dysthymic as well 
as depressive disorders in the March 2005 and October 2008 VA 
examination reports, these conditions were also found to be 
unrelated to military service. 

In connection with the claim, the Board also has considered 
the assertions the Veteran and his representative has 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that he has PTSD 
associated with military service, this claim turns on a 
medical matters--the diagnosis of a current disability and 
the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
these assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for PTSD must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


